Citation Nr: 0305754	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1964 to November 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In October 2000, the veteran appeared before the undersigned 
Member of the Board via videoconference, and gave testimony 
in support of his claim.  In November 2000, the Board 
remanded the claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of sleep 
difficulty, nightmares, depression, and fleeting suicidal 
ideation.  He has a GAF of 55.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including § 4.130, Diagnostic Code 9411 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  He has testified via videoconference before the 
undersigned Member of the Board and given the opportunity to 
discuss additional evidence.  The RO has secured medical 
records and the veteran has been examined in conjunction with 
the claim.  In addition, in November 2001, the RO contacted 
the veteran and notified him of the evidence needed to 
establish entitlement to the benefit sought, and what the RO 
would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection was granted for PTSD in June 1988, and a 
50 percent evaluation was assigned, effective from September 
1987.  This was based on VA examinations and records from the 
Chillicothe Correctional Institute.  The RO subsequently 
terminated his benefits in August 1994, due to his failure to 
report for an evaluation examination.  He was examined by VA 
in June 1997, and it was noted that the veteran currently 
resided in a prison.  He had no suicidal or homicidal 
ideations and no delusions or hallucinations. His insight and 
judgment were noted to be fair.  He was alert and 
cooperative.  His GAF was noted to be between 40-50.  In July 
1997, the RO assigned a 50 percent evaluation effective from 
February 5, 1997.  

In March 1999, the veteran requested an increased evaluation.  
He contended that he had had an increase in his thoughts of 
Vietnam, with nightmares every night.  He stated that he 
could not concentrate or remember things.  

VA outpatient treatment records show that in October 1998, 
while being treated for medical problems, the veteran 
reported wanting to talk to someone about issues of PTSD.  

In April 1999, the veteran underwent a VA psychiatric 
examination for disability evaluation.  He gave personal, 
medical and military histories to the examiner, and stated 
that he had been imprisoned twice for drug related charges.  
He denied a history of any violent charges.  He complained of 
sleep problems.  The veteran reported that he experienced 
suicidal thoughts, but denied intent.  He also denied 
homicidal ideation.  The veteran described a situation where 
he disarmed his son-in-law who was threatening him with a 
gun, then placed the gun to his head and fired.  It was 
stated that the gun went off, but that the veteran was not 
injured.  He also described an isolated incident where he saw 
people on horses, but the person that the veteran was sitting 
with stated that she did not see any horses.  The veteran 
endorsed irritability as well as hypervigilance and 
hyperstartle response.  He stated that he felt he was doing 
worse, and attributed this to his having surgery and spending 
time in prison.  On objective examination, he was noted to be 
relatively well kept and oriented to person, place and time.  
His affect was blunted and did not display any change.  His 
thoughts were goal oriented.  The diagnoses were: major 
depression, moderate, recurrent; PTSD; and history of 
polysubstance dependence (tuinal and palcidyl).  The Axis IV 
finding was psychosocial and environmental stressors are 
moderate to severe based on medical concerns and being 
unemployed.  The GAF was 55-60.  It was stated that the 
highest in the last year was 60-65 based on the fact the 
veteran felt that things had gone worse for him medically, 
and because of the medical complications, he felt that he has 
done worse emotionally.  The examiner stated that the veteran 
endorsed symptoms of depression with decreased mood and 
decreased energy.  It was stated that he has had thoughts of 
harming himself.  It was stated that his concentration was 
very dependent on his mood with it being worse when he is 
down.  It was opined that the major depressive disorder would 
have the most impact on his social and occupational 
functioning from a psychiatric standpoint, and that the 
symptomatology from the PTSD would be expected to have a mild 
impact on his social and occupational functioning.  It was 
stated that he did exhibit some PTSD symptomatology such as 
irritability, difficulty with sleep, concentration and 
enjoyment which had lessened since his medical complaints.  

An April 1999 statement from a social worker at the 
Morgantown West Virginia Vet Center shows that the veteran 
was first seen there in January 1997 as part of an outreach 
program to the Federal Prison in Morgantown.  It was noted 
that the veteran was seen weekly in group therapy sessions 
for PTSD until May 1998, when he was transferred to a half 
way house.  It was stated that during the time that the 
veteran was counseled, he presented with a severe level of 
symptoms of PTSD, the most prevalent being in the area of re-
living and arousal.  It was stated that the veteran was 
always at a level of high anxiety.  

In October 2000, the veteran appeared before the undersigned 
Member of the Board via videoconference, and offered sworn 
testimony in support of his claim.  He discussed his 
treatment for PTSD.  He stated that he currently had 
nightmares 4 to 5 times a week; that he currently had 
flashbacks of an incident in Vietnam when he killed a girl; 
and that he had feelings of suicide once or twice.  He also 
stated that he had problems with hopelessness, and anger.  He 
reported having a history of problems with authority, that he 
avoided crowds and had almost no social life.  He testified 
that his fear of losing his temper and hurting someone kept 
him from working.  He stated that he had problems with his 
temper a couple of times a week.  A complete transcript is of 
record.  

In April 2001, the RO received records from the Vet Center 
dated in 1997, 1998, and 1999, and showing treatment for PTSD 
in therapy sessions.  In a closing summary dated in December 
1999, it was noted that the veteran complained of worsening 
PTSD symptoms since leaving the Morgantown area.  In a 
February 2000 note, the social worker opined that the veteran 
was more severe than 50 percent.  

The veteran underwent a VA gastrointestinal examination in 
September 2001.  During the course of that examination, he 
discussed his social and daily routines, which were 
documented by the examiner.  The veteran reported that during 
the past two years he has taken his son on vacations to 
Florida and to Myrtle Beach and that he took his son to the 
movies once or twice a week.  He stated that he frequently 
goes to the boats on the Ohio River to gamble, and that in 
January 2001, he won $6,800.00 playing Caribbean Poker.  He 
indicated that he took his son to sporting events, including 
baseball games and football games.  When asked about the Rock 
and Roll Museum tee shirt he was wearing, he indicated that 
after his October 2000 videoconference hearing with the 
Board, he went to the Rock and Roll Museum, where he met Yoko 
Ono and toured the museum.  The examiner noted that the 
veteran took pleasure in the obviously pleasurable memories.  

The veteran was examined by VA in September 2001.  It was 
noted that the claims files were available and reviewed.  The 
veteran reported that he was living with his ex-wife.  He 
stated that he did not work due to the blood clots in his 
legs.  The veteran stated that he experienced psychiatric 
symptoms at least a couple of times a month.  The veteran 
stated that since his cerebrovascular accident, his 
depression has worsened.  He complained of sleep difficulty 
and nightmares about many things including health and his 
children.  He stated that he had nightmares of Vietnam, not a 
lot, but some.  He reported that these occurred about once a 
month, but that if he is agitated, he experiences them more 
often.  The veteran stated that he would be off parole in 20 
days and that he would like to find some type of vocational 
training so he would be able to work after having had a 
bypass graft and a stroke.  

The veteran reported that he got along well with his ex-wife 
and his children.  He also stated that he has a few friends 
who are veterans.  He stated that he goes to ball games for 
activity.  Medically, it was noted that the veteran had a 
coronary artery bypass graft, a cerebrovascular accident, 
blood clots in his legs and a history of colon cancer which 
had been resected.  He reported that one and half years 
prior, his son startled him and he grabbed him by the neck.  
He also reported a history of fleeting suicidal ideation, but 
no history of an attempt.  He stated that after he took his 
son to the babysitter's he might spend time at the MacDonalds 
with his uncle and drink coffee, but he mostly stayed home.  

Examination showed him to be casually dressed with a blunted 
affect.  His thought processes were goal directed, and his 
eye contact was good.  He endorsed fleeting suicidal 
ideation, but no plan.  He denied homicidal ideation.  He was 
oriented to person, place and time.  His memory was intact in 
all spheres.  He denied obessional thinking, and did not 
endorse panic symptoms.  He endorsed worsening depression 
since his CVA.  He denied problems with impulse control.  The 
veteran reported having intrusive recollections of trauma.  
He reported that he thought about Vietnam six to eight times 
a week with distressing dreams about once a month, and 
flashbacks about six times a year.  The veteran reported that 
he avoided conversations associated with trauma and 
activities associated with trauma. 

The diagnoses were: major depressive disorder, 
moderate/severe; PTSD; and polysubstance dependence, in 
remission.  The Axis IV (psychosocial and environmental 
problems) finding was, moderate to severe based on medical 
complications as well as financial difficulties.  The Axis V 
finding (GAF) was 55.  

The examiner stated that the Axis V of 55 was given with a 
notable high proportion of the decline from normal being 
based on complaints of depression.  It was pointed out the 
veteran's depression increased after his CVA and therefore 
the diagnosis of major depression might include some 
component of a depressive disorder based on the medical 
condition of status post CVA.  The examiner pointed out that 
the veteran's PTSD symptoms had improved since his October 
2000 testimony at his hearing.  The examiner specifically 
noted: the frequency of the veteran's nightmares had 
decreased in frequency from 4 times a week to once a month; 
the veteran did not endorse close relationships except with 
his son previously, but now indicated that he got along well 
with his family and his ex-wife, and had a few friends; that 
he previously indicated that he stayed home but currently 
reported he went to MacDonalds, to baseball games and played 
Putt-Putt when he is able.  It was also noted that the 
veteran reported on a previous VA examination that he had 
attended Riverboat Casino in January 2001, and had vacationed 
in the past in Florida and Myrtle Beach in the past two 
years.  It was pointed out additionally that the veteran 
previously noted that he liked going to the movies one or two 
times a week.  

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The Board first observes that the psychiatric rating criteria 
of the Schedule were revised effective November 7, 1996.  In 
particular, the provisions of 38 C.F.R. § 4.132 were amended 
and redesigned as 38 C.F.R. § 4.130.  Because the appellant 
sought an increased disability rating for his psychiatric 
disorder in March 1999, only the current criteria are for 
application.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) [holding that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].

The schedular criteria provides that a 100 percent disability 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The appellant's psychiatric disability is assigned a 50 
percent evaluation.  Under the schedule, his disorder is 
therefore characterized as approximating symptoms of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

It is noted that the veteran has argued that his depression 
is part of his PTSD.  The Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, there is no clear delineation between 
psychiatric symptomatology which is due to PTSD and that 
which is not.  The September 2001 psychiatric examiner noted 
that the veteran has depression, which worsened after the 
veteran's CVA, so some of the diagnosis of depressive 
disorder encompassed this.  The examiner did not clearly 
indicate the degree of disability attributable to the 
veteran's PTSD solely.  Consequently, the Board will 
attribute all of the veteran's psychiatric symptomatology to 
his service-connected PTSD.  However, even in so doing, the 
Board finds that the veteran's disability does not reach the 
level of impairment that would support a rating beyond 50 
percent.  

The Board is aware that the veteran's PTSD is productive of 
difficulty sleeping, bad memories, nightmares of Vietnam, 
fleeting suicidal ideation and depression.  While the veteran 
endorsed fleeting suicidal ideation, intrusive recollections 
of trauma, thoughts about Vietnam six to eight times a week 
with distressing dreams about once a month, and flashbacks 
about six times a year, his symptoms overall do not approach 
the criteria for a rating beyond 50 percent.  In that regard, 
the veteran does not manifest obsessional rituals, illogical 
or irrelevant speech, continuous panic or depression, 
impaired impulse control, neglect of personal hygiene, or 
spatial disorientation, which are symptoms required for a 70 
percent rating for PTSD.  His most recent VA examination 
report shows that his thought processes were goal directed.  
He denied homicidal ideation.  He was oriented to person, 
place and time.  His memory was intact in all spheres.  He 
denied obessional thinking, and did not endorse panic 
symptoms. 

As the most recent VA examiner pointed out, the veteran's 
symptoms have clearly improved since his prior examinations 
and his October 2000 Board hearing.  The evidence clearly 
shows that he has a good relationship with his ex-wife and 
with his family, he travels and vacations with his son, and 
he enjoys going to movies, sporting events and gambling 
casinos regularly.  He has a few friends who are also 
veterans.  Moreover, the Board finds that the currently 
assigned GAF score of 55 for PTSD supports a finding of a 50 
percent rating, reflecting moderate symptoms.  A score of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational , or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  See also, Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995) (veteran was rated at 50 percent for PTSD, and his GAF 
score was 55 to 60, corresponding to moderate difficulty in 
social and occupational functioning, under DSM IV).  The 
Board additionally notes the opinion that was offered by the 
social worker at the Vet Center where the veteran was treated 
during his incarceration in the late 1990's.  As noted above, 
the social worker stated that the veteran was more severe 
than 50 percent.  While this opinion has been considered, the 
Board must base its determination on a review of the medical 
record and the laws and regulations pertinent to the 
assignment of disability evaluations under VA law.  There is 
nothing to show that the examiner was familiar with VA 
criteria upon which disability evaluations are based.  Thus, 
the unsupported opinion that a rating above 50 percent is 
warranted is of little probative value in this claim.   

In short, based on the evidence in its totality, the Board 
finds the assigned 50 percent rating for PTSD is appropriate 
in view of the veteran's overall symptomatology, and the 
preponderance of the evidence is therefore against his claim 
for a higher evaluation.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2002).  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation.  In this regard, while at his 
videoconference hearing before the Board he testified that 
his fear of losing his temper and hurting someone kept him 
from working, he has stated that his physical disabilities 
have prevented him from holding a job.  Specifically, he 
stated in September 2001 that he did not work due to blood 
clots in his legs.  In addition, there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the assignment of an extraschedular evaluation is not for 
consideration.  38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for entitlement to an increased evaluation for 
PTSD, currently evaluated as 50 percent disabling, is denied.




	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

